UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-7142



DARL D. ALT,

                                               Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-00-592)


Submitted:     December 15, 2000            Decided:   January 4, 2001


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darl D. Alt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

     Darl D. Alt appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint.      Alt also seeks to appeal the district court’s order

dismissing without prejudice his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000) for failure to exhaust state

remedies.     We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Alt v. West Virginia, No. CA-00-592 (S.D.W.

Va. Aug. 8, 2000).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2